Exhibit 10.77

 

Execution Copy

 

RESTRUCTURING AGREEMENT

 

This RESTRUCTURING AGREEMENT, dated as of October 3, 2003, between
Hutchison-Priceline Limited, a company organized under the laws of the Cayman
Islands (the “Company”), Trio Happiness Limited, a corporation organized under
the laws of the British Virgin Islands (“TH”) and PCLN Asia, Inc. a corporation
organized under the laws of the State of Delaware, United States of America
(“PCLN SUB”).  The Company, PCLN SUB and TH are sometimes each referred to
herein as a “Party” and, together, as the “Parties”.

 

W I T N E S S E T H:

 

WHEREAS, on June 27, 2000 (i) TH, a wholly-owned subsidiary of Hutchison Whampoa
Limited (“Hutchison”), PCLN SUB and the Company entered into a Securityholders’
Agreement (the “Securityholders’ Agreement”); (ii) the Company and PCLN SUB
entered into a Note Purchase Agreement (the “Note Purchase Agreement”), pursuant
to which, the Company issued and sold a 6% Convertible Note to PCLN SUB for
$11,110,000 (the “PCLN SUB Convertible Note”); (iii) priceline.com Incorporated
(“Priceline”), of which PCLN SUB is a wholly owned subsidiary and the Company
entered into a Technology License Agreement (the “Priceline License Agreement”),
(iv) Priceline and the Company entered into a Services Agreement (the “Priceline
Services Agreement”), (v) Priceline and the Company entered into a Trademark
License Agreement (the “Priceline Trademark Agreement”), (vi) Hutchison Whampoa
Enterprises Limited (“HWE”), a company organized under the laws of the British
Virgin Islands, and the Company entered into a Trademark License Agreement (the
“Hutchison License Agreement”), (vii) TH and the Company entered into a Services
Agreement (the “TH Services Agreement”), (viii) TH and the Company entered into
a Share Purchase Agreement (the “Share Purchase Agreement”); and (ix) pursuant
to the Share Purchase Agreement, TH purchased 8,888,000 Existing Shares (the
“Existing TH Shares”).  Pursuant to these agreements, the parties thereto agreed
among other things, to capitalize and operate the Company using the demand
collection system of Priceline for the purpose of conducting an Internet-based
business in Bangladesh, Bhutan, Brunei, Cambodia, Hong Kong, Taiwan, the
People’s Republic of China, North Korea, South Korea, Singapore, Sri-Lanka,
Thailand, Laos, Macau, Malaysia, Maldives, Mongolia, Myanmar, Nepal, Pakistan,
Papua New Guinea, Tibet, Vietnam, Indonesia, the Philippines and India (the
“Territory”); and

 

WHEREAS, on February 15, 2001 (i) TH purchased a 6% Convertible Note (the “TH
Convertible Note”) from the Company in exchange for $ 9,522,858 pursuant to a
Note Purchase Agreement between TH and the Company (the “TH Note Purchase
Agreement”), (ii) the Company, PCLN SUB and TH entered into an agreement to
amend the Securityholders’ Agreement (the “Supplemental Securityholders’
Agreement”), (iii) Priceline and the Company entered into an agreement to amend
the Priceline Trademark Agreement (the “Supplemental Priceline Trademark
Agreement”), (iv) Priceline and the Company entered into an agreement to amend
the Priceline Services Agreement (the “Supplemental Priceline Services
Agreement”) and (v) Priceline and the Company entered into an agreement to amend
the Priceline License Agreement (the “Supplemental Priceline License
Agreement”); and

 

--------------------------------------------------------------------------------


 

WHEREAS, in order to induce PCLN SUB to convert the Convertible Note and to
induce TH to convert the TH Convertible Note, the Company shall at Closing (as
hereinafter defined) reduce the conversion price of each of the Conversion Note
and TH Conversion Note from $1.25 per Existing Share to $1.00 per Existing
Share.

 

WHEREAS,  at Closing but prior to the Sub-division PCLN SUB will convert the
PCLN SUB Convertible Note into 11,110,000 Existing Shares (the “PCLN Conversion
Shares”) and TH will convert the TH Convertible Note into 9,522,858 Existing
Shares (the “TH Conversion Shares”) both at conversion price of $1.00 per
Existing Share.  Upon such conversions, all interest accrued on the PCLN SUB
Convertible Note and the TH Convertible Note shall be deemed to be waived by
PCLN SUB and TH, respectively, and the PCLN SUB Convertible Note and the TH
Convertible Note shall be cancelled;

 

WHEREAS, at Closing but immediately after the conversion referred to in the
preceding paragraph, PCLN SUB and TH will pass shareholders’ resolutions of the
Company to among other things, effect the Sub-division and increase the
authorized share capital of the Company from $30,000,000 to $36,000,000 by the
creation of an additional 30,000,000 Shares; and

 

WHEREAS, as a result of the Sub-division, immediately prior to the purchase of
Shares referred to in the next paragraph below, the Existing TH Shares and the
TH Conversion Shares will, in the aggregate become 92,054,290 Shares (the “TH
Exchange Shares”) and the PCLN Conversion Shares will become 55,550,000 Shares
(the “PCLN Exchange Shares”); and

 

WHEREAS, immediately after the Sub-division, TH will subscribe for 18,410,858
new Shares (the “TH Shares”) for cash at par plus a premium of $0.80 per Share,
i.e. a subscription  price of $1.00 per Share, and the Company will re-purchase
the TH Exchange Shares from TH for cash at par value of $0.20 per Share; and

 

WHEREAS, contemporaneously with the transactions referred to in the preceding
paragraph, PCLN SUB will subscribe for 11,110,000 new Shares (the “PCLN Shares”)
for cash at par plus a premium of $0.80 per Share, i.e. at a subscription price
of $1.00 per Share, and the Company will re-purchase the PCLN Exchange Shares
from PCLN SUB for cash at par value of $0.20 per Share; and

 

WHEREAS, the Company will issue and allot to TH 19,665,610 Shares (the “New TH
Shares”) at par credited as fully paid in satisfaction of $3,933,122 of the
shareholder’s loan owed to TH by the Company as of 30 September 2003; and

 

WHEREAS, subject to the terms and conditions set forth herein, the Company
desires to grant to TH, and TH desires to receive from the Company, an option to
subscribe for from time to time on or prior to 31 March 2004, up to 979,390 new
Shares (the “TH Option Shares”)  at par value of $0.20 per TH Option Share; and

 

WHEREAS, contemporaneously with the re-purchase of the PCLN Exchange Shares, the
Company will issue and allot to PCLN SUB 6,198,585 new Shares at par credited as
fully paid in satisfaction of $1,239,717 owed to Priceline by the Company as of
December 31, 2002 (the “Priceline Shares”) pursuant to the Priceline License
Agreement, the Priceline Trademark Agreement and the Priceline Services
Agreement; and

 

2

--------------------------------------------------------------------------------


 

WHEREAS, contemporaneously with the re-purchase of the TH Exchange Shares, the
Company will issue to TH 54,100,495 new Shares at par credited as fully paid in
satisfaction of all amounts owed to TH by the Company as of December 31, 2002 
(such amounts being $10,820,099) (the “TH Services Shares”) pursuant to the TH
Services Agreement; and

 

WHEREAS, immediately after the issuance of the Priceline Shares and the TH
Services Shares, PCLN SUB and TH will pass shareholders’ resolutions of the
Company to reduce the authorized share capital to $24,530,000 (consisting of
122,650,000 Shares) by the cancellation of 57,350,000 Shares of the Company’s
authorized share capital which have not yet been subscribed or agreed to be
subscribed by any person, thereby allowing 13,164,452 Shares being authorised
but unissued; and

 

WHEREAS, at Closing, the Company, TH and PCLN SUB will enter into an Amended and
Restated Securityholders’ Agreement (the “Amended and Restated Securityholders’
Agreement”) as of 1 January 2003 to amend and restate the Securityholders’
Agreement, as supplemented by the Supplemental Securityholders’ Agreement; and

 

WHEREAS, at Closing, the Company and Priceline will enter into an Amended and
Restated Services Agreement (the “Amended and Restated Priceline Services
Agreement”) as of 1 January 2003 to amend and restate the Priceline Services
Agreement, as supplemented by the Supplemental Priceline Services Agreement;

 

WHEREAS, at Closing, the Company and Priceline will enter into a Second
Supplemental Agreement to Technology License Agreement (the “Second Supplemental
Priceline License Agreement”) as of 1 January 2003 to amend and restate the
Priceline License Agreement, as supplemented by the Supplemental Priceline
License Agreement; and

 

WHEREAS, contemporaneously with entering into this Agreement, the Company and TH
will enter into a supplemental agreement (the “Supplemental TH Services
Agreement”) as of 1 January 2003 to amend the TH Services Agreement; and

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements hereinafter set forth, the Parties hereby agree as follows:

 


ARTICLE I

 


DEFINITIONS

 


SECTION 1.1.                                   CERTAIN DEFINED TERMS.  AS USED
IN THIS AGREEMENT, THE FOLLOWING TERMS SHALL HAVE THE FOLLOWING MEANINGS:

 

“Amended and Restated Priceline Services Agreement” has the meaning specified in
the Recitals.

 

“Amended and Restated Securityholders’ Agreement” has the meaning specified in
the Recitals.

 

“Affiliate” has the meaning specified in Rule 12b-2 promulgated under the
Exchange Act.

 

3

--------------------------------------------------------------------------------


 

“Agreement” means this Restructuring Agreement and all amendments made hereto in
accordance with the provisions hereof.

 

“Ancillary Agreements” means the Amended and Restated Securityholders’
Agreement, the Amended and Restated Priceline Services Agreement, the Second
Supplemental Priceline License Agreement and the Supplemental TH Services
Agreement all made as of 1 January 2003.

 

“A. S. Watson” means A.S. Watson & Company, Limited, a company incorporated in
Hong Kong.

 

“A. S. Watson Confirmation” means a confirmation of A.S. Watson executed or to
be executed in the form or substantially in the form set out in Exhibit D.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
banks in the City of New York, State of New York, United States of America or
Hong Kong are authorized or required to be closed.

 

“Closing” has the meaning specified in Section 2.2.

 

“Closing Date” has the meaning specified in Section 2.2(a).

 

“Company” has the meaning specified in the Preamble.

 

“Directors” means the directors for the time being of the Company.

 

“Encumbrance” means any security interest, pledge, mortgage, lien, charge,
adverse claim of ownership or use, or other encumbrance of any kind.

 

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

 

“Exercise Price” has the meaning specified in Section 2.1(b).

 

“Existing Shares” means the issued and unissued ordinary shares of $1.00 par
value each in the capital of the Company.

 

“Existing TH Shares” has the meaning specified in the Recitals.

 

“Hong Kong” means the Hong Kong Special Administrative Region of the People’s
Republic of China.

 

“Hutchison” has the meaning specified in the Recitals.

 

“Hutchison License Agreement” has the meaning specified in the Recitals.

 

“HWE” has the meaning specified in the Recitals.

 

“Material Adverse Effect” means, with respect to any Person, any event,
condition, change or effect that (a) individually or in the aggregate, would
reasonably be likely to result in a material adverse effect on the business,
condition (financial or otherwise), assets or results of operations of such
Person or (b) prevents or materially delays the

 

4

--------------------------------------------------------------------------------


 

consummation of the transactions contemplated by this Agreement or the Ancillary
Agreements.

 

“New TH Shares” has the meaning specified in the Recitals.

 

“Participation Warrant Agreement” means the Participation Warrant Agreement
dated 9 April 2002 entered into between the Company and British Airways Plc.

 

“PCLN Conversion Shares” has the meaning specified in the Recitals.

 

“PCLN Exchange Shares” has the meaning specified in the Recitals.

 

“PCLN Shares” has the meaning specified in the Recitals.

 

“PCLN Subscription Letter” means the Subscription Letter/Agreement to sell
Shares dated as of the date hereof by and between PCLN SUB and the Company.

 

“PCLN SUB” has the meaning specified in the Preamble.

 

“PCLN SUB Convertible Note” has the meaning specified in the Recitals.

 

“Person” means any individual, firm, corporation, proprietary, public or private
company, partnership, limited liability company, public liability company, trust
or other entity, and shall include any successor (by merger or otherwise) of
such entity.

 

“Priceline” has the meaning specified in the Recitals.

 

“Priceline Confirmation” means a confirmation of Priceline executed or to be
executed in the form or substantially in the form set out in Exhibit E.

 

“Priceline License Agreement” has the meaning specified in the Recitals.

 

“Priceline Services Agreement” has the meaning specified in the Recitals.

 

“Priceline Shares” has the meaning specified in the Recitals.

 

“Priceline Trademark Agreement” has the meaning specified in the Recitals.

 

“Second Supplemental Priceline License Agreement” has the meaning specified in
the Recitals.

 

“Securityholders’ Agreement” has the meaning specified in the Recitals.

 

“Share Purchase Agreement” has the meaning specified in the Recitals.

 

“Shares” shall mean the ordinary shares of $0.20 par value each in the capital
of the Company.

 

“Sub-division” means the sub-division of each one (1) Existing Share into five
(5) Shares to be effected by way of an ordinary resolution of the members of the
Company.

 

5

--------------------------------------------------------------------------------


 

“Supplemental Priceline Services Agreement” has the meaning specified in the
Recitals.

 

“Supplemental Priceline Trademark Agreement” has the meaning specified in the
Recitals.

 

“Supplemental TH Services Agreement” has the meaning specified in the Recitals.

 

“Supplemental Securityholders’ Agreement” has the meaning specified in the
Recitals.

 

“Territory” has the meaning specified in the Recitals.

 

“TH” has the meaning specified in the Preamble.

 

“TH Conversion Shares” has the meaning specified in the Recitals.

 

“TH Convertible Note” has the meaning specified in the Recitals.

 

“TH Exchange Shares” has the meaning specified in the Recitals.

 

“TH Option” has the meaning specified in Section 2.1(b).

 

“TH Option Shares” has the meaning specified in the Recitals.

 

“TH Services Agreement” has the meaning specified in the Recitals.

 

“TH Services Shares” has the meaning specified in the Recitals.

 

“TH Shares” has the meaning specified in the Recitals.

 

“TH Subscription Letter” means the Subscription Letter/Agreement to sell Shares
dated as of the date hereof by and between TH and the Company.

 

“Transactions” has the meaning specified in Section 2.2(b).

 

“Warrants” means the warrants issued or to be issued by the Company to British
Airways Plc. pursuant to the terms of the Participation Warrant Agreement.

 


ARTICLE II

 


RESTRUCTURING

 


SECTION 2.1.


 


(A)                                  THE FOLLOWING SHALL OCCUR AT THE CLOSING:


 

(I)                                     THE COMPANY SHALL REDUCE THE CONVERSION
PRICE OF EACH OF THE PCLN SUB CONVERTIBLE NOTE AND TH CONVERTIBLE NOTE FROM
$1.25 PER EXISTING SHARE

 

6

--------------------------------------------------------------------------------


 

TO $1.00 PER EXISTING SHARE.  TH SHALL CONVERT THE TH CONVERTIBLE NOTE INTO THE
TH CONVERSION SHARES AND THE COMPANY SHALL ISSUE AND ALLOT THE TH CONVERSION
SHARES AT PAR CREDIT AS FULLY PAID TO TH UPON CONVERSION OF THE TH CONVERTIBLE
NOTE.  UPON SUCH CONVERSION ALL INTEREST ACCRUED ON THE TH CONVERTIBLE NOTE
SHALL DEEMED TO BE WAIVED BY TH, AND THE TH CONVERTIBLE NOTE SHALL BE CANCELLED.

 

(II)                                  PCLN SUB SHALL CONVERT THE PCLN SUB
CONVERTIBLE NOTE INTO THE PCLN CONVERSION SHARES AND THE COMPANY SHALL ISSUE AND
ALLOT TO PCLN SUB THE PCLN CONVERSION SHARES AT PAR CREDITED AS FULLY PAID UPON
CONVERSION OF THE CONVERTIBLE NOTE.  UPON SUCH CONVERSION ALL INTEREST ACCRUED
ON THE PCLN SUB CONVERTIBLE NOTE SHALL BE DEEMED TO BE WAIVED BY PCLN SUB, AND
THE PCLN SUB CONVERTIBLE NOTE SHALL BE CANCELLED.

 

(III)                               TH AND PCLN SUB SHALL PASS SHAREHOLDERS’
RESOLUTIONS OF THE COMPANY TO: (I) EFFECT THE SUB-DIVISION, (II) THEREAFTER
INCREASE THE AUTHORIZED SHARE CAPITAL OF THE COMPANY FROM $30,000,000 TO
$36,000,000 BY THE CREATION OF AN ADDITIONAL 30,000,000 SHARES, AND (III) TO
AUTHORIZE THE COMPANY TO REPURCHASE THE TH EXCHANGE SHARES AND THE PCLN EXCHANGE
SHARES.

 

(IV)                              UNDER THE TERMS AND SUBJECT TO THE CONDITIONS
SET FORTH IN THIS AGREEMENT, THE COMPANY SHALL ISSUE AND ALLOT TO TH THE NEW TH
SHARES AT PAR CREDITED AS FULLY PAID IN SATISFACTION OF $3,933,122 OF THE
SHAREHOLDERS’ LOAN OWED TO TH BY THE COMPANY AS OF 30 SEPTEMBER 2003, AND TH
WILL ACCEPT THE ISSUANCE AND ALLOTMENT OF THE NEW TH SHARES TO IT AS FULL
PAYMENT FOR SUCH SHAREHOLDER’S LOAN, WHICH REFLECTS ALL AMOUNTS DUE TO TH FROM
THE COMPANY THROUGH 30 SEPTEMBER 2003 OTHER THAN PURSUANT TO THE TH SERVICES
AGREEMENT .

 

(V)                                 UPON THE TERMS AND SUBJECT TO THE CONDITIONS
SET FORTH IN THIS AGREEMENT, THE COMPANY SHALL ISSUE AND ALLOT TO TH THE TH
SERVICES SHARES AT PAR CREDITED AS FULLY PAID IN SATISFACTION OF ALL AMOUNTS
OWED TO TH AS OF DECEMBER 31, 2002 (SUCH AMOUNTS BEING $10,820,099) PURSUANT TO
THE TH SERVICES AGREEMENT, AND TH WILL ACCEPT THE ISSUANCE OF THE TH SERVICES
SHARES TO TH AS FULL PAYMENT FOR ALL AMOUNTS DUE TO TH FROM THE COMPANY THROUGH
DECEMBER 31, 2002 PURSUANT TO THE TH SERVICES AGREEMENT.

 

(VI)                              UNDER THE TERMS AND SUBJECT TO THE CONDITIONS
SET FORTH IN THIS AGREEMENT, THE COMPANY SHALL, AT THE DIRECTION OF PRICELINE,
ISSUE AND ALLOT TO PCLN SUB THE PRICELINE SHARES AT PAR CREDITED AS FULLY PAID
IN SATISFACTION OF AN AGGREGATE SUM OF $1,239,717 OWED TO PRICELINE AS AT
DECEMBER 31, 2002  PURSUANT TO THE PRICELINE SERVICES AGREEMENT, THE PRICELINE
LICENSE AGREEMENT AND THE PRICELINE TRADEMARK AGREEMENT, AND PRICELINE WILL
ACCEPT THE ISSUANCE OF THE PRICELINE SHARES TO PCLN SUB AS FULL PAYMENT FOR ALL
AMOUNTS DUE TO PRICELINE FROM THE COMPANY THROUGH DECEMBER 31, 2002 PURSUANT TO
THE PRICELINE SERVICES AGREEMENT, THE PRICELINE LICENSE AGREEMENT AND THE
PRICELINE TRADEMARK AGREEMENT.

 

(VII)                           TH WILL SUBSCRIBE FOR, AND THE COMPANY WILL
ISSUE AND ALLOT TO TH, THE TH SHARES FOR CASH AT PAR PLUS A PREMIUM OF $0.80 PER
SHARE, I.E. A SUBSCRIPTION  PRICE OF $1.00 PER SHARE PURSUANT TO THE TH
SUBSCRIPTION LETTER.  THE AGGREGATE SUBSCRIPTION PRICE PAYABLE BY TH TO THE
COMPANY FOR THE TH SHARES SHALL BE SET-OFF AGAINST THE AMOUNT PAYABLE BY THE
COMPANY TO TH FOR THE RE-PURCHASE OF THE TH EXCHANGE SHARES PURSUANT TO
PARAGRAPH (VIII) BELOW.

 

7

--------------------------------------------------------------------------------


 

(VIII)                        THE COMPANY WILL RE-PURCHASE FROM TH, AND TH WILL
SELL TO THE COMPANY, THE TH EXCHANGE SHARES AT PAR VALUE  OF $0.20 PER SHARE
PURSUANT TO THE TH SUBSCRIPTION LETTER.  UPON SUCH RE-PURCHASE BY THE COMPANY,
THE TH EXCHANGE SHARES SHALL BE CANCELLED.

 

(IX)                                PCLN SUB WILL SUBSCRIBE FOR, AND THE COMPANY
WILL ISSUE AND ALLOT TO PCLN SUB, THE PCLN SHARES FOR CASH AT PAR PLUS A PREMIUM
OF $0.80 PER SHARE, I.E. A SUBSCRIPTION PRICE OF $1.00 PER SHARE PURSUANT TO THE
PCLN SUBSCRIPTION LETTER.  THE AGGREGATE SUBSCRIPTION PRICE PAYABLE BY PCLN SUB
TO THE COMPANY FOR THE PCLN SHARES SHALL BE SET-OFF AGAINST THE AMOUNT PAYABLE
BY THE COMPANY TO PCLN SUB FOR THE RE-PURCHASE OF THE PCLN EXCHANGE SHARES
PURSUANT TO PARAGRAPH (X) BELOW.

 

(X)                                   THE COMPANY WILL RE-PURCHASE FROM PCLN
SUB, AND PCLN SUB WILL SELL TO THE COMPANY, THE PCLN EXCHANGE SHARES AT A PAR
VALUE OF $0.20 PER SHARE PURSUANT TO THE PCLN SUBSCRIPTION LETTER.  UPON SUCH
RE-PURCHASE BY THE COMPANY, THE PCLN EXCHANGE SHARES SHALL BE CANCELLED.

 

(XI)                                TH AND PCLN SUB WILL PASS SHAREHOLDERS’
RESOLUTIONS OF THE COMPANY TO REDUCE THE AUTHORIZED SHARE CAPITAL OF THE COMPANY
TO $24,530,000 (CONSISTING OF 122,650,000 SHARES OF $0.20 NOMINAL OR PAR VALUE
EACH) BY THE CANCELLATION OF 57,350,000 SHARES OF ITS AUTHORIZED SHARE CAPITAL
WHICH HAVE NOT BEEN SUBSCRIBED OR AGREED TO BE SUBSCRIBED BY ANY PERSON THEREBY
ALLOWING 13,164,452 SHARES BEING AUTHORISED AND UNISSUED.

 

(XII)                             PCLN SUB SHALL PROCURE THAT ONE OF THE TWO
DIRECTORS NOMINATED BY IT SHALL RESIGN FROM HIS POSITION AS A DIRECTOR, AND
SHALL VOTE ITS SHARES OR CAUSE THE OTHER DIRECTOR NOMINATED BY IT TO APPROVE THE
APPOINTMENT OF A PERSON NOMINATED BY TH TO BE A NEW DIRECTOR.

 

(XIII)                          (A) THE PARTIES WILL ENTER INTO THE AMENDED AND
RESTATED SECURITYHOLDERS’ AGREEMENT, (B) THE COMPANY AND PRICELINE WILL ENTER
INTO THE AMENDED AND RESTATED PRICELINE SERVICES AGREEMENT AND THE SECOND
SUPPLEMENTAL PRICELINE LICENSE AGREEMENT AND (C) THE COMPANY AND TH WILL ENTER
INTO THE SUPPLEMENTAL TH SERVICES AGREEMENT.

 


(B)                                 UPON THE TERMS AND SUBJECT TO THE CONDITIONS
SET FORTH IN THIS AGREEMENT, AT THE CLOSING, THE COMPANY SHALL GRANT TO TH THE
RIGHT TO SUBSCRIBE FOR, FROM TIME TO TIME ON OR PRIOR TO 31 MARCH, 2004, UP TO
979,390 NEW SHARES FOR CASH AT PAR VALUE  OF $0.20 PER SHARE (THE “EXERCISE
PRICE”) (OR AN AGGREGATE PURCHASE PRICE OF $195,878 FOR ALL OF THE TH OPTION
SHARES) (THE “TH OPTION”).


 


(C)                                  THE EXERCISE PRICE SHALL BE SUBJECT TO
APPROPRIATE ADJUSTMENT SO AS TO PROTECT THE RIGHTS OF TH UPON THE OCCURRENCE ON
OR AFTER THE DATE HEREOF OF ANY STOCK DIVIDEND, STOCK SPLIT, REVERSE SPLIT,
RECAPITALIZATION, RECLASSIFICATION, MERGER, COMBINATION, CONSOLIDATION OR OTHER
SIMILAR TRANSACTION.  UPON EACH OCCURRENCE OF ANY EVENT DESCRIBED IN THE
IMMEDIATELY PRECEDING SENTENCE, THE EXERCISE PRICE IN EFFECT IMMEDIATELY PRIOR
TO SUCH EVENT SHALL BE ADJUSTED (AND ANY OTHER APPROPRIATE ACTIONS SHALL BE
TAKEN BY THE COMPANY), SO THAT TH, UPON ANY EXERCISE OF THE TH OPTION, SHALL BE
ENTITLED TO RECEIVE THE NUMBER OF SHARES OR OTHER PROPERTY, INCLUDING CASH OR
SECURITIES, THAT TH WOULD HAVE OWNED OR WOULD HAVE BEEN ENTITLED TO RECEIVE UPON
OR BY REASON OF ANY OF THE EVENTS DESCRIBED ABOVE, HAD THE

 

8

--------------------------------------------------------------------------------


 


TH OPTION BEEN EXERCISED IMMEDIATELY PRIOR TO THE DATE OF SUCH EVENT, OR IF SUCH
EVENT HAS A RECORD DATE, THEN THE RECORD DATE APPLICABLE TO SUCH EVENT.  AN
ADJUSTMENT MADE PURSUANT TO THE IMMEDIATELY PRECEDING SENTENCE SHALL BECOME
EFFECTIVE RETROACTIVELY TO THE CLOSE OF BUSINESS ON THE DAY UPON WHICH SUCH
EVENT IS EFFECTED.


 


(D)                                 TH AND PCLN SUB HEREBY GRANT THEIR APPROVAL
PURSUANT TO SECTION 3.07 OF THE SECURITYHOLDERS’ AGREEMENT (AS SUPPLEMENTED BY
THE SUPPLEMENTAL SECURITYHOLDERS’ AGREEMENT) FOR EACH OF THE TRANSACTIONS
CONTEMPLATED UNDER SECTION 2.1(A), (B) AND (C) ABOVE.

 


SECTION 2.2.                                   CLOSING.


 


(A)                                  UPON THE TERMS AND SUBJECT TO THE
CONDITIONS SET FORTH IN THIS AGREEMENT, THE TRANSACTIONS PROVIDED FOR IN SECTION
2.1 SHALL TAKE PLACE AT A CLOSING (THE “CLOSING”) TO BE HELD AT 8:00 A.M., HONG
KONG TIME, ON THE DATE HEREOF.  THE CLOSING SHALL TAKE PLACE SIMULTANEOUSLY AT
THE OFFICES OF BAKER & MCKENZIE LOCATED AT HUTCHISON HOUSE, 14TH FLOOR, 10
HARCOURT ROAD, HONG KONG AND BLANK ROME LLP LOCATED AT ONE LOGAN SQUARE,
PHILADELPHIA, PENNSYLVANIA, UNITED STATES OF AMERICA.  THE DATE ON WHICH THE
CLOSING ACTUALLY OCCURS IS REFERRED TO HEREIN AS THE “CLOSING DATE”.


 


(B)                                 THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT AND THE ANCILLARY AGREEMENTS (THE “TRANSACTIONS”) ARE INTENDED BY THE
PARTIES TO BE CONSUMMATED SUBSTANTIALLY SIMULTANEOUSLY; AND IF ANY OF THE
TRANSACTIONS IS NOT CONSUMMATED ON THE CLOSING DATE IN ACCORDANCE WITH THE TERMS
AND SUBJECT TO THE CONDITIONS SET FORTH HEREIN, THEN EACH PARTY SHALL TAKE, OR
CAUSE TO BE TAKEN, ALL ACTIONS, AND DO, OR CAUSE TO BE DONE, ALL THINGS, IN EACH
CASE, THAT ARE NECESSARY TO DISSOLVE AND INVALIDATE ALL TRANSACTIONS; PROVIDED,
HOWEVER, THAT NO PROVISION HEREOF IS INTENDED TO RELIEVE ANY PARTY OF ITS
LIABILITY, OR IN ANY WAY PRECLUDE OR LIMIT THE RIGHTS OR REMEDIES OF ANY OTHER
PARTY, IN EACH CASE, IN CONNECTION WITH ANY BREACH OF THIS AGREEMENT BY ANY
PARTY.


 


SECTION 2.3.                                   CLOSING DELIVERIES BY THE
COMPANY.  AT THE CLOSING, THE COMPANY SHALL DELIVER TO TH AND PCLN SUB:


 


(A)                                  IN THE CASE OF TH, THE TH SHARES, THE NEW
TH SHARES AND THE TH SERVICES SHARES; AND IN THE CASE OF PCLN SUB, THE PCLN
SHARES AND THE PRICELINE SHARES;


 


(B)                                 THE AGREEMENTS AND DOCUMENTS LISTED IN
EXHIBIT A, IN EACH CASE, DULY EXECUTED BY A DULY AUTHORIZED OFFICER OF EACH
PARTY INDICATED IN SUCH EXHIBIT; AND


 


(C)                                  A TRUE AND CORRECT COPY OF A CERTIFICATE OF
A DIRECTOR OF THE COMPANY CERTIFYING AS TO (I) THE RESOLUTIONS DULY AND VALIDLY
ADOPTED BY ITS BOARD OF DIRECTORS OR ITS SHAREHOLDERS (AS APPROPRIATE),
EVIDENCING (A) IN THE CASE OF TH, THE ISSUANCE OF THE TH CONVERSION SHARES, THE
TH SHARES, THE NEW TH SHARES AND THE TH SERVICES SHARES AND THE RE-PURCHASE OF
TH EXCHANGE SHARES; AND IN THE CASE OF PCLN SUB, THE ISSUANCE OF THE PCLN
CONVERSION SHARES, THE PCLN SHARES AND THE PRICELINE SHARES AND THE RE-PURCHASE
OF THE PCLN EXCHANGE SHARES; (B) THE SUB-DIVISION AND THE INCREASE IN THE
AUTHORIZED SHARE CAPITAL OF THE COMPANY TO $36,000,000 AND THE SUBSEQUENT
DECREASE IN THE AUTHORIZED SHARE CAPITAL OF THE COMPANY TO $24,530,000
(CONSISTING OF 122,650,000 SHARES OF $0.20 NOMINAL

 

9

--------------------------------------------------------------------------------


 


OR PAR VALUE EACH), BY THE CANCELLATION OF 57,350,000 SHARES OF THE COMPANY’S
AUTHORIZED SHARE CAPITAL WHICH HAVE NOT BEEN SUBSCRIBED OR AGREED TO BE
SUBSCRIBED BY ANY PERSON; (C) THE AUTHORIZATION OF THE GRANT OF THE TH OPTION
AND ANY SUBSEQUENT ISSUE OF THE TH OPTION SHARES PURSUANT THERETO, AND THE
REDUCTION OF THE CONVERSION PRICE FOR THE TH CONVERTIBLE NOTE AND THE PCLN SUB
CONVERTIBLE NOTE PURSUANT TO THIS AGREEMENT; AND (D) THE AUTHORIZATION OF THE
EXECUTION AND DELIVERY OF THIS AGREEMENT AND EACH AGREEMENT AND DOCUMENT LISTED
IN EXHIBIT A TO WHICH IT IS A PARTY AND THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY, AND (II) THE INCUMBENCY AND SPECIMEN SIGNATURE
OF EACH OFFICER OF THE COMPANY EXECUTING THIS AGREEMENT AND EACH AGREEMENT AND
DOCUMENT LISTED IN EXHIBIT A TO WHICH IT IS A PARTY, AND ANY OTHER DOCUMENT
DELIVERED IN CONNECTION HEREWITH.


 


SECTION 2.4.                                   CLOSING DELIVERIES BY TH.  AT THE
CLOSING, TH SHALL DELIVER:


 


(A)                                  TO EACH OF THE COMPANY AND PCLN SUB THE
AGREEMENTS AND DOCUMENTS LISTED IN EXHIBIT B, IN EACH CASE DULY EXECUTED BY A
DULY AUTHORIZED OFFICER  OF EACH PARTY INDICATED IN SUCH EXHIBIT; AND


 


(B)                                 TO EACH OF THE COMPANY AND PCLN SUB, A TRUE
AND CORRECT COPY OF A CERTIFICATE OF A DIRECTOR OF EACH OF A. S. WATSON AND TH
CERTIFYING AS TO (I) THE RESOLUTIONS DULY AND VALIDLY ADOPTED BY ITS BOARD OF
DIRECTORS, EVIDENCING THE AUTHORIZATION OF THE EXECUTION AND DELIVERY OF SUCH OF
THIS AGREEMENT AND EACH AGREEMENT AND DOCUMENT LISTED IN EXHIBIT B TO WHICH IT
IS A PARTY, AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY, AND (II) THE INCUMBENCY AND SPECIMEN SIGNATURE OF EACH OFFICER OF TH OR
A.S. WATSON, AS THE CASE MAY BE, EXECUTING THIS AGREEMENT AND EACH AGREEMENT AND
DOCUMENT LISTED IN EXHIBIT B TO WHICH IT IS A PARTY, AND ANY OTHER DOCUMENT
DELIVERED BY IT IN CONNECTION THEREWITH.


 


SECTION 2.5.                                   CLOSING DELIVERIES BY PCLN SUB. 
AT THE CLOSING, PCLN SUB SHALL DELIVER:


 


(A)                                  TO THE COMPANY AND TH, THE AGREEMENT AND
DOCUMENTS LISTED IN EXHIBIT C, IN EACH CASE, DULY EXECUTED BY A DULY AUTHORIZED
OFFICER OF EACH PARTY INDICATED IN SUCH EXHIBIT; AND


 


(B)                                 A TRUE AND CORRECT COPY OF A CERTIFICATE OF
THE SECRETARY OF EACH OF PCLN SUB AND PRICELINE CERTIFYING AS TO (I) THE
RESOLUTIONS DULY AND VALIDLY ADOPTED BY ITS BOARD OF DIRECTORS EVIDENCING THE
AUTHORIZATION OF THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND EACH AGREEMENT
AND DOCUMENT LISTED ON EXHIBIT C TO WHICH IT IS A PARTY AND THE CONSUMMATION OF
THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY AND (II) THE INCUMBENCY AND
SPECIMEN SIGNATURE OF EACH OFFICER OF PCLN SUB OR PRICELINE, AS THE CASE MAY BE,
EXECUTING THIS AGREEMENT AND EACH AGREEMENT AND DOCUMENT LISTED ON EXHIBIT C TO
WHICH IT IS A PARTY, AND ANY OTHER DOCUMENT DELIVERED IN CONNECTION HEREWITH.


 


SECTION 2.6.                                   FURTHER ASSURANCES. EACH OF THE
COMPANY, TH AND PCLN SUB SHALL USE ITS REASONABLE EFFORTS TO TAKE, OR CAUSE TO
BE TAKEN, ALL APPROPRIATE ACTION, AND TO DO, OR CAUSE TO BE DONE, ALL THINGS
NECESSARY, PROPER OR ADVISABLE UNDER APPLICABLE LAWS TO CONSUMMATE AND MAKE
EFFECTIVE THE TRANSACTIONS CONTEMPLATED HEREUNDER, INCLUDING USING REASONABLE
EFFORTS TO OBTAIN ALL LICENSES, PERMITS, CONSENTS, APPROVALS, AUTHORIZATIONS,
QUALIFICATIONS AND ORDERS OF COMPETENT GOVERNMENTAL ENTITIES.  WITHOUT LIMITING
THE GENERALITY OF THE FOREGOING, EACH OF THE COMPANY, TH AND PCLN SUB SHALL,
WHEN REQUIRED IN ORDER TO

 

10

--------------------------------------------------------------------------------


 


EFFECT THE TRANSACTIONS CONTEMPLATED HEREUNDER, MAKE ALL NECESSARY FILINGS, AND
THEREAFTER MAKE ANY OTHER REQUIRED OR APPROPRIATE SUBMISSIONS AND SHALL SUPPLY
AS PROMPTLY AS PRACTICABLE TO THE APPROPRIATE GOVERNMENTAL ENTITY ANY ADDITIONAL
INFORMATION AND DOCUMENTARY MATERIAL THAT MAY BE REQUESTED.  EACH OF THE
COMPANY, TH AND PCLN SUB SHALL COOPERATE WITH THE OTHER WHEN REQUIRED IN ORDER
TO EFFECT THE TRANSACTIONS CONTEMPLATED HEREUNDER.


 


SECTION 2.7.                                   EXERCISE OF TH OPTION.  TH SHALL
PROVIDE TO THE COMPANY AND PCLN SUB AT LEAST FIVE (5) BUSINESS DAYS’ PRIOR
WRITTEN NOTICE OF ANY EXERCISE OF THE TH OPTION, INDICATING THE NUMBER OF TH
OPTION SHARES TH INTENDS TO SUBSCRIBE FOR AND THE DATE ON WHICH SUCH
SUBSCRIPTION SHALL BE MADE.  ON THE DATE OF ANY SUCH EXERCISE, TH SHALL DELIVER
TO THE COMPANY, BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS TO AN ACCOUNT
SPECIFIED BY THE COMPANY, CASH IN AN AMOUNT EQUAL TO THE EXERCISE PRICE
PREVAILING AT THE TIME MULTIPLIED BY THE NUMBER OF TH OPTION SHARES BEING
PURCHASED, AND THE COMPANY SHALL (I) ISSUE AND ALLOT TO TH THE TH OPTION SHARES
BEING SUBSCRIBED FOR, SUCH SHARES SHALL  BE ISSUED AS FULLY PAID AND SHALL BE
FREE FROM ANY ENCUMBRANCE, AND (II) DELIVER TO TH, A SHARE CERTIFICATE OR SHARE
CERTIFICATE(S) AS MAY BE REQUESTED BY TH REPRESENTING THE TH OPTION SHARES BEING
SUBSCRIBED FOR.

 


ARTICLE III

 


REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company represents and warrants to TH and PCLN SUB as follows:

 


SECTION 3.1.                                   ORGANIZATION.  THE COMPANY IS A
COMPANY DULY INCORPORATED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS
OF THE CAYMAN ISLANDS.


 


SECTION 3.2.                                   CORPORATE AUTHORITY AND DUE
AUTHORIZATION.


 


(A)                                  THE COMPANY HAS FULL POWER AND AUTHORITY TO
EXECUTE, DELIVER AND PERFORM THIS AGREEMENT; AND


 


(B)                                 THIS AGREEMENT HAS BEEN DULY AND VALIDLY
AUTHORIZED, EXECUTED AND DELIVERED BY THE COMPANY AND CONSTITUTES A VALID AND
BINDING OBLIGATION OF THE COMPANY, ENFORCEABLE AGAINST THE COMPANY IN ACCORDANCE
WITH ITS TERMS, EXCEPT THAT (I) THE ENFORCEABILITY HEREOF MAY BE LIMITED BY
BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER SIMILAR LAWS NOW OR
HEREAFTER IN EFFECT AFFECTING CREDITORS’ RIGHTS AND (II) THE REMEDY OF SPECIFIC
PERFORMANCE AND INJUNCTIVE AND OTHER FORMS OF EQUITABLE RELIEF MAY BE SUBJECT TO
CERTAIN EQUITABLE DEFENSES AND TO THE DISCRETION OF THE COURT BEFORE WHICH ANY
PROCEEDINGS THEREFOR MAY BE BROUGHT.


 


SECTION 3.3.                                   SHARE CAPITAL OF COMPANY.  AS OF
THE CLOSING, AFTER GIVING EFFECT TO THE TRANSACTIONS, THE AUTHORIZED SHARE
CAPITAL OF THE COMPANY SHALL BE $24,530,000 DIVIDED INTO 122,650,000 SHARES, AND
THE OUTSTANDING ISSUED SHARE CAPITAL OF THE COMPANY SHALL CONSIST OF 109,485,548
SHARES AND (I) THERE ARE NO OTHER OUTSTANDING SHARES OR OTHER SECURITIES OF THE
COMPANY, (II) EXCEPT FOR THE WARRANTS AND THE TH OPTION, NO SUBSCRIPTION,
WARRANT, OPTION, CONVERTIBLE SECURITY OR OTHER RIGHT (CONTINGENT OR OTHERWISE)
TO PURCHASE OR OTHERWISE ACQUIRE, DIRECTLY OR INDIRECTLY, ANY SHARES OR OTHER
SECURITIES OF THE COMPANY IS

 

11

--------------------------------------------------------------------------------


 


AUTHORIZED OR OUTSTANDING, (III) EXCEPT FOR THE PARTICIPATION WARRANT AGREEMENT,
THERE IS NO COMMITMENT OR OFFER OF THE COMPANY TO ISSUE ANY SUCH SUBSCRIPTION,
WARRANT, OPTION, CONVERTIBLE SECURITY OR OTHER SUCH RIGHT OR TO ISSUE OR
DISTRIBUTE TO HOLDERS OF ANY SHARES OR OTHER SECURITIES ANY EVIDENCES OF
INDEBTEDNESS OR ASSETS OF THE COMPANY, AND (IV) THE COMPANY HAS NO OBLIGATION
(CONTINGENT OR OTHERWISE) TO PURCHASE, REDEEM OR OTHERWISE ACQUIRE, DIRECTLY OR
INDIRECTLY, ANY SHARES OR OTHER SECURITIES OR ANY INTEREST THEREIN OR TO PAY ANY
DIVIDEND OR MAKE ANY OTHER DISTRIBUTION IN RESPECT THEREOF.


 


SECTION 3.4.                                   NO CONFLICT.  ASSUMING THAT ALL
CONSENTS, APPROVALS, AUTHORIZATIONS, ORDERS, OTHER ACTIONS, FILINGS AND
NOTIFICATIONS DESCRIBED IN SECTION 3.5 HAVE BEEN OBTAINED, AND SAVE AND EXCEPT
IN RELATION TO THE SECURITYHOLDERS’ AGREEMENT (AS AMENDED) THE COMPLIANCE WITH
WHICH IS HEREBY EXPRESSLY WAIVED, THE EXECUTION, DELIVERY AND PERFORMANCE OF
THIS AGREEMENT BY THE COMPANY DOES NOT AND WILL NOT (I) VIOLATE, CONFLICT WITH
OR RESULT IN THE BREACH OF ANY PROVISION OF ITS ORGANIZATIONAL DOCUMENTS, (II)
CONFLICT WITH OR VIOLATE ANY LAW, GOVERNMENTAL REGULATION OR GOVERNMENTAL ORDER
APPLICABLE TO IT OR ANY OF ITS ASSETS, PROPERTIES OR BUSINESSES OR (III)
CONFLICT WITH, RESULT IN ANY BREACH OF, CONSTITUTE A DEFAULT (OR EVENT WHICH,
WITH THE GIVING OF NOTICE OR LAPSE OF TIME, OR BOTH, WOULD BECOME A DEFAULT)
UNDER, REQUIRE ANY CONSENT UNDER, OR GIVE TO OTHERS ANY RIGHTS OF TERMINATION,
AMENDMENT, ACCELERATION, SUSPENSION, REVOCATION OR CANCELLATION OF, OR RESULT IN
THE CREATION OF ANY ENCUMBRANCE ON ANY OF THE COMPANY’S ASSETS OR PROPERTIES
PURSUANT TO, ANY NOTE, BOND, MORTGAGE OR INDENTURE, CONTRACT, AGREEMENT, LEASE,
SUBLEASE, LICENSE, PERMIT, FRANCHISE OR OTHER INSTRUMENT OR ARRANGEMENT TO WHICH
THE COMPANY IS A PARTY OR BY WHICH ANY OF ITS ASSETS OR PROPERTIES IS BOUND OR
AFFECTED.


 


SECTION 3.5.                                   GOVERNMENTAL CONSENTS AND
APPROVALS.  THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT BY THE
COMPANY DOES NOT AND WILL NOT REQUIRE ANY CONSENT, APPROVAL, AUTHORIZATION OR
OTHER ORDER OF, ACTION BY, FILING WITH OR NOTIFICATION TO, ANY GOVERNMENTAL
AUTHORITY, OTHER THAN SUCH, THE FAILURE OF WHICH TO OBTAIN OR MAKE WOULD NOT,
INDIVIDUALLY OR IN THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT ON THE COMPANY,
TH OR PCLN SUB.


 


SECTION 3.6.                                   COMPLIANCE WITH LAWS.  THE
COMPANY IS IN COMPLIANCE WITH ALL REQUIREMENTS OF APPLICABLE LAW AND ALL ORDERS
ISSUED BY ANY COURT OR GOVERNMENTAL AUTHORITY AGAINST THE COMPANY IN ALL
RESPECTS, EXCEPT TO THE EXTENT THAT THE FAILURE TO COMPLY WITH SUCH REQUIREMENTS
OF LAW OR ORDERS WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, HAVE A MATERIAL
ADVERSE EFFECT ON THE COMPANY, TH OR PCLN SUB.


 


SECTION 3.7.                                   LITIGATION AND GOVERNMENTAL
PROCEEDINGS.  THERE IS NO LITIGATION OR GOVERNMENTAL OR ADMINISTRATIVE
PROCEEDING OR INVESTIGATION PENDING OR, TO THE KNOWLEDGE OF THE COMPANY,
THREATENED AGAINST THE COMPANY OR ANY OFFICER, DIRECTOR OR EMPLOYEE, NOR HAS
THERE OCCURRED ANY EVENT, NOR DOES THERE EXIST ANY CONDITION ON THE BASIS OF
WHICH ANY SUCH CLAIM MAY BE ASSERTED AGAINST THE COMPANY, EXCEPT FOR LITIGATION,
PROCEEDINGS, INVESTIGATIONS, EVENTS AND CLAIMS WHICH WOULD NOT, INDIVIDUALLY OR
IN THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT ON THE COMPANY, TH OR PCLN SUB.


 


SECTION 3.8.                                   BROKERS.  NO PERSON IS ENTITLED
TO ANY BROKERAGE, FINDER’S OR OTHER FEE OR COMMISSION IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT BASED UPON ARRANGEMENTS MADE BY OR
ON BEHALF OF THE COMPANY.

 

12

--------------------------------------------------------------------------------


 


ARTICLE IV

 


REPRESENTATIONS AND WARRANTIES OF TH

 

TH represents and warrants to the Company and PCLN SUB as follows:

 


SECTION 4.1.                                   ORGANIZATION. TH IS A CORPORATION
DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE
BRITISH VIRGIN ISLANDS.


 


SECTION 4.2.                                   CORPORATE AUTHORITY.


 


(A)                                  TH HAS FULL POWER AND AUTHORITY TO EXECUTE,
DELIVER AND PERFORM THIS AGREEMENT; AND


 


(B)                                 THIS AGREEMENT HAS BEEN DULY AND VALIDLY
AUTHORIZED, EXECUTED AND DELIVERED BY TH AND CONSTITUTES A VALID AND BINDING
OBLIGATION OF TH, ENFORCEABLE AGAINST TH IN ACCORDANCE WITH ITS TERMS, EXCEPT
THAT (I) THE ENFORCEABILITY HEREOF MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM OR OTHER SIMILAR LAWS NOW OR HEREAFTER IN EFFECT
AFFECTING CREDITORS’ RIGHTS AND (II) THE REMEDY OF SPECIFIC PERFORMANCE AND
INJUNCTIVE AND OTHER FORMS OF EQUITABLE RELIEF MAY BE SUBJECT TO CERTAIN
EQUITABLE DEFENSES AND TO THE DISCRETION OF THE COURT BEFORE WHICH ANY
PROCEEDINGS THEREFOR MAY BE BROUGHT.


 


SECTION 4.3.                                   NO CONFLICT.  ASSUMING THAT ALL
CONSENTS, APPROVALS, AUTHORIZATIONS, ORDERS, OTHER ACTIONS, FILINGS AND
NOTIFICATIONS DESCRIBED IN SECTION 4.4 HAVE BEEN OBTAINED, AND SAVE AND EXCEPT
IN RELATION TO THE SECURITYHOLDERS’ AGREEMENT (AS AMENDED) THE COMPLIANCE WITH
WHICH IS HEREBY EXPRESSLY WAIVED, THE EXECUTION, DELIVERY AND PERFORMANCE OF
THIS AGREEMENT BY TH DOES NOT AND WILL NOT (I) VIOLATE, CONFLICT WITH OR RESULT
IN THE BREACH OF ANY PROVISION OF ITS ORGANIZATIONAL DOCUMENTS, (II) CONFLICT
WITH OR VIOLATE ANY LAW, GOVERNMENTAL REGULATION OR GOVERNMENTAL ORDER
APPLICABLE TO TH OR ANY OF ITS ASSETS, PROPERTIES OR BUSINESSES OR (III)
CONFLICT WITH, RESULT IN ANY BREACH OF, CONSTITUTE A DEFAULT (OR EVENT WHICH,
WITH THE GIVING OF NOTICE OR LAPSE OF TIME, OR BOTH, WOULD BECOME A DEFAULT)
UNDER, REQUIRE ANY CONSENT UNDER, OR GIVE TO OTHERS ANY RIGHTS OF TERMINATION,
AMENDMENT, ACCELERATION, SUSPENSION, REVOCATION OR CANCELLATION OF, OR RESULT IN
THE CREATION OF ANY ENCUMBRANCE ON ANY OF TH’S ASSETS OR PROPERTIES PURSUANT TO,
ANY NOTE, BOND, MORTGAGE OR INDENTURE, CONTRACT, AGREEMENT, LEASE, SUBLEASE,
LICENSE, PERMIT, FRANCHISE OR OTHER INSTRUMENT OR ARRANGEMENT TO WHICH TH IS A
PARTY OR BY WHICH ANY OF ITS ASSETS OR PROPERTIES IS BOUND OR AFFECTED.


 


SECTION 4.4.                                   GOVERNMENTAL CONSENTS AND
APPROVALS.  THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT BY TH DOES
NOT AND WILL NOT REQUIRE ANY CONSENT, APPROVAL, AUTHORIZATION OR OTHER ORDER OF,
ACTION BY, FILING WITH OR NOTIFICATION TO, ANY GOVERNMENTAL AUTHORITY OTHER THAN
SUCH, THE FAILURE OF WHICH TO OBTAIN OR MAKE WOULD NOT, INDIVIDUALLY OR IN THE
AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT ON THE COMPANY, TH OR PCLN SUB.


 


SECTION 4.5.                                   BROKERS.  NO PERSON IS ENTITLED
TO ANY BROKERAGE, FINDER’S OR OTHER FEE OR COMMISSION IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT BASED UPON ARRANGEMENTS MADE BY OR
ON BEHALF OF TH.

 

13

--------------------------------------------------------------------------------


 


ARTICLE V

 


REPRESENTATIONS AND WARRANTIES OF PCLN SUB

 

PCLN SUB represents and warrants to the Company and TH as follows:

 


SECTION 5.1.                                   ORGANIZATION. PCLN SUB IS A
CORPORATION DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS
OF THE STATE OF DELAWARE, UNITED STATES OF AMERICA.


 


SECTION 5.2.                                   CORPORATE AUTHORITY.


 


(A)                                  PCLN SUB HAS FULL POWER AND AUTHORITY TO
EXECUTE, DELIVER AND PERFORM THIS AGREEMENT; AND


 


(B)                                 THIS AGREEMENT AND THE ANCILLARY AGREEMENTS
HAVE BEEN DULY AND VALIDLY AUTHORIZED, EXECUTED AND DELIVERED BY PCLN SUB AND
CONSTITUTE VALID AND BINDING OBLIGATIONS OF PCLN SUB, ENFORCEABLE AGAINST PCLN
SUB IN ACCORDANCE WITH THEIR RESPECTIVE TERMS, EXCEPT THAT (I) THE
ENFORCEABILITY HEREOF MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY, REORGANIZATION,
MORATORIUM OR OTHER SIMILAR LAWS NOW OR HEREAFTER IN EFFECT AFFECTING CREDITORS’
RIGHTS AND (II) THE REMEDY OF SPECIFIC PERFORMANCE AND INJUNCTIVE AND OTHER
FORMS OF EQUITABLE RELIEF MAY BE SUBJECT TO CERTAIN EQUITABLE DEFENSES AND TO
THE DISCRETION OF THE COURT BEFORE WHICH ANY PROCEEDINGS THEREFOR MAY BE
BROUGHT.


 


SECTION 5.3.                                   NO CONFLICT.  ASSUMING THAT ALL
CONSENTS, APPROVALS, AUTHORIZATIONS, ORDERS, OTHER ACTIONS, FILINGS AND
NOTIFICATIONS DESCRIBED IN SECTION 5.4 HAVE BEEN OBTAINED, AND SAVE AND EXCEPT
IN RELATION TO THE SECURITYHOLDERS’ AGREEMENT (AS AMENDED) THE COMPLIANCE WITH
WHICH IS HEREBY EXPRESSLY WAIVED , THE EXECUTION, DELIVERY AND PERFORMANCE OF
THIS AGREEMENT BY PCLN SUB DOES NOT AND WILL NOT (I) VIOLATE, CONFLICT WITH OR
RESULT IN THE BREACH OF ANY PROVISION OF ITS ORGANIZATIONAL DOCUMENTS, (II)
CONFLICT WITH OR VIOLATE ANY LAW, GOVERNMENTAL REGULATION OR GOVERNMENTAL ORDER
APPLICABLE TO PCLN SUB OR ANY OF ITS ASSETS, PROPERTIES OR BUSINESSES OR (III)
CONFLICT WITH, RESULT IN ANY BREACH OF, CONSTITUTE A DEFAULT (OR EVENT WHICH,
WITH THE GIVING OF NOTICE OR LAPSE OF TIME, OR BOTH, WOULD BECOME A DEFAULT)
UNDER, REQUIRE ANY CONSENT UNDER, OR GIVE TO OTHERS ANY RIGHTS OF TERMINATION,
AMENDMENT, ACCELERATION, SUSPENSION, REVOCATION OR CANCELLATION OF, OR RESULT IN
THE CREATION OF ANY ENCUMBRANCE ON ANY OF PCLN SUB’S ASSETS OR PROPERTIES
PURSUANT TO, ANY NOTE, BOND, MORTGAGE OR INDENTURE, CONTRACT, AGREEMENT, LEASE,
SUBLEASE, LICENSE, PERMIT, FRANCHISE OR OTHER INSTRUMENT OR ARRANGEMENT TO WHICH
PCLN SUB IS A PARTY OR BY WHICH ANY OF ITS ASSETS OR PROPERTIES IS BOUND OR
AFFECTED.


 


SECTION 5.4.                                   GOVERNMENTAL CONSENTS AND
APPROVALS.  THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT BY PCLN
SUB DOES NOT AND WILL NOT REQUIRE ANY CONSENT, APPROVAL, AUTHORIZATION OR OTHER
ORDER OF, ACTION BY, FILING WITH OR NOTIFICATION TO, ANY GOVERNMENTAL AUTHORITY
OTHER THAN SUCH, THE FAILURE OF WHICH TO OBTAIN OR MAKE WOULD NOT, INDIVIDUALLY
OR IN THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT ON THE COMPANY, TH OR PCLN
SUB.


 


SECTION 5.5.                                   BROKERS.  NO PERSON IS ENTITLED
TO ANY BROKERAGE, FINDER’S OR OTHER FEE OR COMMISSION IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT BASED UPON ARRANGEMENTS MADE BY OR
ON BEHALF OF PCLN SUB.

 

14

--------------------------------------------------------------------------------


 

ARTICLE VI

 

MISCELLANEOUS

 


SECTION 6.1.                                   SPECIFIC PERFORMANCE.  THE
PARTIES ACKNOWLEDGE AND AGREE THAT IN THE EVENT OF ANY BREACH OF THIS AGREEMENT,
THE NON-BREACHING PARTY WOULD BE IRREPARABLY HARMED AND COULD NOT BE MADE WHOLE
SOLELY BY MONETARY DAMAGES.  THE PARTIES HEREBY AGREE THAT IN ADDITION TO ANY
OTHER REMEDY TO WHICH ANY PARTY MAY BE ENTITLED AT LAW OR IN EQUITY, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, THE PARTIES SHALL BE ENTITLED TO OBTAIN AN
INJUNCTION OR COMPEL SPECIFIC PERFORMANCE OF THIS AGREEMENT IN ANY ACTION
INSTITUTED IN ANY COURT.


 


SECTION 6.2.                                   INTERPRETATION.  THE HEADINGS AND
CAPTIONS IN THIS AGREEMENT ARE FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT
CONTROL OR AFFECT THE MEANING OR CONSTRUCTION OF ANY PROVISIONS HEREOF.  WHEN
USED IN THIS AGREEMENT, (I) THE WORD “DOLLAR” AND THE SYMBOL “$” SHALL REFER TO
THE LAWFUL CURRENCY OF THE UNITED STATES OF AMERICA AND (II) THE WORDS
“INCLUDING” AND “INCLUDE” SHALL BE DEEMED FOLLOWED BY THE WORDS “WITHOUT
LIMITATION.”


 


SECTION 6.3.                                   NOTICES.  ALL NOTICES AND OTHER
COMMUNICATIONS REQUIRED OR PERMITTED TO BE GIVEN HEREUNDER SHALL BE IN WRITING
AND SHALL BE (A) DELIVERED BY HAND, (B) DELIVERED BY A REPUTABLE COMMERCIAL
OVERNIGHT DELIVERY SERVICE OR (C) TRANSMITTED BY FACSIMILE, IN EACH CASE, SENT
TO THE ADDRESS OR TELECOPIER NUMBER SET BELOW.  SUCH NOTICES SHALL BE
EFFECTIVE:  (I) IN THE CASE OF HAND DELIVERIES, WHEN RECEIVED; (II) IN THE CASE
OF AN OVERNIGHT DELIVERY SERVICE, WHEN RECEIVED; AND (III) IN THE CASE OF
FACSIMILE TRANSMISSION, WHEN ELECTRONIC CONFIRMATION OF RECEIPT IS RECEIVED BY
THE SENDER.  ANY PARTY MAY CHANGE ITS ADDRESS AND TELECOPY NUMBER BY WRITTEN
NOTICE TO THE OTHER PARTY IN ACCORDANCE WITH THIS PROVISION, PROVIDED THAT SUCH
NOTICE SHALL BE EFFECTIVE ONLY UPON RECEIPT.


 

If to the Company, to:

 

Hutchison-Priceline Limited
Suite 408, 4th Floor, Lincoln House
Taikoo Place
979 King’s Road
Hong Kong
Telecopy:                                           (852) 3192-0777
Attention:                                         Chief Executive Officer

 

with a copy to:

 

priceline.com Incorporated
800 Connecticut Avenue
Norwalk, Connecticut 06854
U.S.A.
Telecopy:                                           (1) 203-299-8915
Attention:                                         General Counsel

 

15

--------------------------------------------------------------------------------


 

If to TH, to:

 

Trio Happiness Limited
P.O. Box 957
Offshore Incorporation Centre
Road Town, Tortola
The British Virgin Islands
Telecopy:                                           (852) 2693-4404
Attention:                                         Managing Director

 

with copies to:

 

A.S. Watson & Company, Limited, at:

 

(1)                                Watson House
1-5 Wo Liu Hang Road
Fo Tan, Shatin
New Territories
Hong Kong
Telecopy:                                           (852) 2693-4404
Attention:                                         Managing Director

 

(2)                                  22/F, Hutchison House,
10 Harcourt Road,
Hong Kong
Telecopy: (852) 2128 1778
Attention: The Company Secretary

 

if to PCLN SUB, to:

 

PCLN ASIA, INC.
c/o priceline.com Incorporated
800 Connecticut Avenue
Norwalk, Connecticut 06854
U.S.A.
Telecopy:                                           (1) 203-299-8915
Attention:                                         General Counsel

 

with a copy to:

 

priceline.com Incorporated
800 Connecticut Avenue
Norwalk, Connecticut 06854
U.S.A.
Telecopy:                                           (1) 203-299-8915
Attention:                                         General Counsel

 

with a copy to:

 

Blank Rome LLP

One Logan Square

 

16

--------------------------------------------------------------------------------


 

Philadelphia, Pennsylvania 19103

U.S.A.

Telecopy:  (214) 832-5479

Attention:  Ronald Fisher

 


SECTION 6.4.                                   GOVERNING LAW; FORUM; SERVICE OF
PROCESS.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF ENGLAND AND WALES (WITHOUT GIVING EFFECT TO CONFLICTS OF LAW
PRINCIPLES) AS TO ALL MATTERS, INCLUDING VALIDITY, CONSTRUCTION, EFFECT,
PERFORMANCE AND REMEDIES OF AND UNDER THIS AGREEMENT.  VENUE IN ANY AND ALL
SUITS, ACTIONS AND PROCEEDINGS BETWEEN OR AMONG ANY OF THE PARTIES HERETO AND
RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT SHALL BE IN THE COURTS LOCATED
IN AND FOR ENGLAND AND WALES (THE “COURTS”), WHICH SHALL HAVE EXCLUSIVE
JURISDICTION FOR SUCH PURPOSE, AND EACH OF THE COMPANY, TH AND PCLN SUB HEREBY
IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS AND IRREVOCABLY
WAIVES THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF ANY SUCH SUIT,
ACTION OR PROCEEDING.  SERVICE OF PROCESS MAY BE MADE IN ANY MANNER RECOGNIZED
BY SUCH COURTS.  EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES ITS RIGHT TO A
JURY TRIAL ARISING OUT OF ANY DISPUTE IN CONNECTION WITH THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.


 


SECTION 6.5.                                   SEVERABILITY.  THE INVALIDITY,
ILLEGALITY OR UNENFORCEABILITY OF ONE OR MORE OF THE CLAUSES OR PROVISIONS OF
THIS AGREEMENT IN ANY JURISDICTION SHALL NOT AFFECT THE VALIDITY, LEGALITY OR
ENFORCEABILITY OF THE REMAINDER OF THIS AGREEMENT IN SUCH JURISDICTION OR THE
VALIDITY, LEGALITY OR ENFORCEABILITY OF THIS AGREEMENT, INCLUDING ANY SUCH
CLAUSE OR PROVISION IN ANY OTHER JURISDICTION, IT BEING INTENDED THAT ALL RIGHTS
AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE ENFORCEABLE TO THE FULLEST
EXTENT PERMITTED BY LAW.


 


SECTION 6.6.                                   SUCCESSORS; ASSIGNS; THIRD-PARTY
BENEFICIARIES.  THIS AGREEMENT IS INTENDED SOLELY FOR THE BENEFIT OF THE PARTIES
HERETO AND THEIR SUCCESSORS AND PERMITTED ASSIGNS, AND DOES NOT CONFER ANY
RIGHTS OR REMEDIES, WHETHER LEGAL OR EQUITABLE, ON ANY OTHER THIRD PERSON OR
ENTITY, AND NO PERSON WHO IS NOT FOR THE TIME BEING A PARTY TO THIS AGREEMENT
SHALL HAVE ANY RIGHT UNDER THE CONTRACTS (RIGHTS OF THIRD PARTIES) ACT 1999 TO
ENFORCE ANY TERM OF THIS AGREEMENT; PROVIDED, HOWEVER, THAT NO PARTY MAY ASSIGN
ANY OF ITS RIGHTS, DUTIES OR OBLIGATIONS HEREUNDER WITHOUT THE PRIOR WRITTEN
CONSENT OF THE OTHER PARTY.


 


SECTION 6.7.                                   AMENDMENT.  THIS AGREEMENT MAY
NOT BE AMENDED, MODIFIED OR SUPPLEMENTED UNLESS SUCH MODIFICATION IS IN WRITING
AND SIGNED BY THE PARTIES HERETO.

 


SECTION 6.8.                                   WAIVER.  NO WAIVER (WHETHER
EXPRESS OR IMPLIED) OF ANY DEFAULT OR BREACH OF OR BY ANY PARTY TO THIS
AGREEMENT SHALL BE EFFECTIVE UNLESS EVIDENCED BY A WRITING SIGNED BY THE PARTY
AGAINST WHICH SUCH WAIVER IS SOUGHT TO BE ENFORCED.  NO SUCH WAIVER FOR ANY
PURPOSE SHALL CONSTITUTE A WAIVER OF ANY OTHER OR SUBSEQUENT DEFAULT OR BREACH,
OR FOR ANY OTHER PURPOSE.


 


SECTION 6.9.                                   COUNTERPARTS.  THIS AGREEMENT MAY
BE EXECUTED IN COUNTERPARTS, WHICH MAY BE DELIVERED BY FACSIMILE TRANSMISSION,
EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH TOGETHER SHALL
CONSTITUTE ONE AND THE SAME AGREEMENT.


 


SECTION 6.10.                             ENTIRE AGREEMENT.  THIS AGREEMENT,
TOGETHER WITH THE ANCILLARY AGREEMENTS, CONSTITUTES THE ENTIRE AGREEMENT AND
UNDERSTANDING OF THE PARTIES

 

17

--------------------------------------------------------------------------------


 


HERETO IN RESPECT OF THE SUBJECT MATTER CONTAINED HEREIN, AND THERE ARE NO
RESTRICTIONS, PROMISES, REPRESENTATIONS, WARRANTIES, COVENANTS, CONDITIONS OR
UNDERTAKINGS WITH RESPECT TO THE SUBJECT MATTER HEREOF, OTHER THAN THOSE
EXPRESSLY SET FORTH OR REFERRED TO HEREIN.  ALL OTHER AGREEMENTS BETWEEN OR
AMONG THE PARTIES THAT ARE NOT BEING AMENDED OR OTHERWISE MODIFIED IN CONNECTION
WITH THE TRANSACTIONS SHALL REMAIN IN FULL FORCE AND EFFECT IN ACCORDANCE WITH
THEIR RESPECTIVE TERMS.

 

– Signature Page Follows –

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have caused this Restructuring Agreement
to be duly executed and delivered by their respective signatories hereunto duly
authorized as of the date first above written.

 

 

 

HUTCHISON-PRICELINE LIMITED

 

 

 

 

 

 

 

By:

/s/ Ian Wade

 

 

 

 

Name:  Ian Wade

 

 

 

 

Title:  Director

 

 

 

 

 

 

 

 

TRIO HAPPINESS LIMITED

 

 

 

 

 

 

 

By:

/s/ Martin So

 

 

 

 

Name:  Martin So

 

 

 

 

Title:  Director

 

 

 

 

 

 

 

 

PCLN ASIA, INC.

 

 

 

 

 

 

 

By:

/s/ Mitch Truwit

 

 

 

 

Name:  Mitch Truwit

 

 

 

 

Title:  President

 

 

 

Agreed and acknowledged as to Section 2.1(a)(vi)

 

PRICELINE.COM INCORPORATED

 

By:

/s/ Robert J. Mylod

 

 

 

Name:  Robert Mylod

 

 

 

Title:  CFO

 

 

 

19

--------------------------------------------------------------------------------


 

Exhibit A

 

1.                                       Amended and Restated Securityholders’
Agreement duly executed by the Company.

 

2.                                       Amended and Restated Priceline Services
Agreement duly executed by the Company.

 

3.                                       Second Supplemental Priceline License
Agreement duly executed by the Company.

 

4.                                       Supplemental TH Services Agreement duly
executed by the Company.

 

5.                                       Share certificate representing the PCLN
Shares.

 

6.                                       Share certificate representing the TH
Shares.

 

7.                                       Share certificate representing the
Priceline Shares.

 

8.                                       Share certificate representing the TH
Services Shares.

 

9.                                       Share certificate representing the New
TH Shares.

 

10.                                 TH Subscription Letter duly executed by the
Company.

 

11.                                 PCLN Subscription Letter duly executed by
the Company.

 

A-1

--------------------------------------------------------------------------------


 

Exhibit B

 

1.                                       Amended and Restated Securityholders’
Agreement duly executed by TH.

 

2.                                       Supplemental TH Services Agreement duly
executed by TH.

 

3.                                       A.S. Watson Confirmation duly executed
by A.S. Watson.

 

4.                                       Cancelled TH Convertible Note.

 

5.                                       TH Subscription Letter duly executed by
TH.

 

B-1

--------------------------------------------------------------------------------


 

Exhibit C

 

1.                                       Amended and Restated Securityholders’
Agreement, duly executed by PCLN SUB.

 

2.                                       Amended and Restated Priceline Services
Agreement, duly executed by Priceline.

 

3.                                       Second Supplemental Priceline License
Agreement, duly executed by Priceline.

 

4.                                       Priceline Confirmation, duly executed
by Priceline.

 

5.                                       Cancelled Convertible Note.

 

6.                                       PCLN Subscription Letter duly executed
by PCLN SUB.

 

C-1

--------------------------------------------------------------------------------


 

Exhibit D

 

Form of Confirmation of A. S. Watson

 

[Letterhead of A. S. Watson]

 

To:                              Hutchison-Priceline Limited
PCLN ASIA, INC.

 

[·] 2003

 

 

Dear Sirs,

 

Guaranty dated 27 June 2000 in relation to a

Securityholders’ Agreement dated 27 June 2000 (as amended);

Amended and Restated Securityholders’ Agreement dated [·] 2003

 

We refer to:

 

(a)                                  a securityholders’ agreement dated 27 June
2000 made between yourselves and Trio Happiness Limited (“TH”), which was
supplemented by a supplemental agreement dated 15 February 2001 (collectively
the “Securityholders’ Agreement”);

 

(b)                                 our guaranty (the “Guaranty”) dated 27 June
2000 in favour of yourselves;

 

(c)                                  an amended and restated securityholders’
agreement (the “Amended and Restated Securityholders’ Agreement”) dated [·] 2003
and made between each of the parties to the Securityholders’ Agreement.

 

Terms defined in the Amended and Restated Securityholders’ Agreement shall have
the same meanings when used herein.

 

In consideration of the Company and PCLN SUB agreeing to amend and restate the
Securityholders’ Agreement on the terms set out in the Amended and Restated
Securityholders’ Agreement, we hereby confirm our consent to the terms of the
Amended and Restated Securityholders’ Agreement and to the amendments to the
Securityholders’ Agreement to be effected pursuant thereto.

 

We hereby confirm and undertake that our obligations under the Guaranty continue
in full force and effect, and are not and will not be affected, discharged or
varied by the execution of the Amended and Restated Securityholders’ Agreement,
save that, with effect from the date of the Amended and Restated
Securityholders’ Agreement, references in the Guaranty to the Securityholders’
Agreement shall be deemed to be references to the Amended and Restated
Securityholders’ Agreement.  We further confirm that our obligations under the
Guaranty shall, with effect from the date of the Amended and Restated
Securityholders’ Agreement,

 

D-1

--------------------------------------------------------------------------------


 

extend in all respects to the obligations of TH under the Amended and Restated
Securityholders’ Agreement.

 

This letter is governed by the laws of Hong Kong and should be construed
accordingly.

 

Yours faithfully,

for and on behalf of

A.S. WATSON & COMPANY, LIMITED

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

D-2

--------------------------------------------------------------------------------


 

Exhibit E

 

Form of Confirmation of Priceline

 

[Letterhead of Priceline]

 

To:                              Hutchison-Priceline Limited
Trio Happiness Limited

 

[·] 2003

 

Dear Sirs,

 

Guaranty dated 27 June 2000 in relation to a

Securityholders’ Agreement dated 27 June 2000 (as amended);

Amended and Restated Securityholders’ Agreement dated [·]  2003

 

We refer to:

 

(a)                                  a securityholders’ agreement dated 27 June
2000 made between yourselves and PCLN ASIA, INC. (“PCLN SUB”), which was
supplemented by a supplemental agreement dated 15 February 2001 (collectively,
the “Securityholders’ Agreement”);

 

(b)                                 our guaranty (the “Guaranty”) dated 27 June
2000 in favour of yourselves;

 

(c)                                  an amended and restated securityholders’
agreement (the “Amended and Restated Securityholders’ Agreement”) dated [·] 2003
and made between each of the parties to the Securityholders’ Agreement.

 

Terms defined in the Amended and Restated Securityholders’ Agreement shall have
the same meanings when used herein.

 

In consideration of the Company and TH agreeing to the amendment to the
Securityholders’ Agreement on the terms set out in the Amended and Restated
Securityholders’ Agreement, we hereby confirm our consent to the terms of the
Amended and Restated Securityholders’  Agreement and to the amendments to the
Securityholders’ Agreement to be effected pursuant thereto.

 

We hereby confirm and undertake that our obligations under the Guaranty continue
in full force and effect, and are not and will not be affected, discharged or
varied by the execution of the Amended and Restated Securityholders’ Agreement,
save that, with effect from the date of the Amended and Restated
Securityholders’ Agreement, references in the Guaranty to the Securityholders’
Agreement shall be deemed to be references to the Amended and Restated
Securityholders’ Agreement.  We further confirm that our obligations under the
Guaranty shall, with effect from the date of the Amended and Restated
Securityholders’ Agreement,

 

E-1

--------------------------------------------------------------------------------


 

extend in all respects to the obligations of PCLN SUB under the Amended and
Restated Securityholders’ Agreement.

 

This letter is governed by the laws of the State of New York and should be
construed accordingly.

 

Yours faithfully,

for and on behalf of

PRICELINE.COM INCORPORATED

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

E-2

--------------------------------------------------------------------------------